AO 257 (Rev. 6/78)         Case 3:19-cr-00621-EMC Document 53-4 Filed 07/28/20 Page 1 of 1

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT               INFORMATION                  INDICTMENT                             Name of District Court, and/or Judge/Magistrate Location
                                                               SUPERSEDING                              NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                                  SAN FRANCISCO DIVISION
 18 U.S.C. §§ 951 and 2 – Acting as an Agent of a Foreign                  Petty
    Government Without Notice to the Attorney General;
 18 U.S.C. § 1349 – Conspiracy to Commit Wire Fraud and                    Minor               DEFENDANT - U.S
    Honest Services Fraud;
 18 U.S.C. §§ 1343, 1346, and 2 –Wire Fraud and Honest                     Misde-                                                                FILED
   Services Wire Fraud and Aiding and Abetting                             meanor
                                                                                              AHMED ALMUTAIRI                                   Jul 28 2020
                                                                           Felony
                                                                                                  DISTRICT COURT NUMBER                        SUSANY. SOONG
PENALTY:      18 U.S.C. §§ 951 and 2 -10 yrs prison, $250k fine, 3 yrs superv rel,                                                        CLERK, U.S. DISTRICT COURT
              $100 spec. assessment; 18 U.S.C. § 1349 -20 yrs prison, $250k fine,                 CR-19-00621-EMC                      NORTHERN DISTRICT OF CALIFORNIA
              3 yrs superv rel, $100 spec. assessment; 18 U.S.C. §§ 1343, 1346,                                                                 SAN FRANCISCO
              and 2 -20 yrs prison, $250k fine, 2 yrs superv rel, $100 spec.
              assessment; 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) -
              Forfeiture                                                                                                    DEFENDANT
                             PROCEEDING                                                             IS NOT IN CUSTODY
                                                                                                      Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                   1)       If not detained give date any prior
                                       FBI
                                                                                                      summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                           2)       Is a Fugitive
       give name of court
                                                                                             3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                    IS IN CUSTODY
                                                                                             4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                          5)       On another conviction
       which were dismissed on motion
       of:
                                                                  SHOW
                                                                DOCKET NO.
                                                                                                                                       }         Federal         State

            U.S. ATTORNEY               DEFENSE
                                                        }                                    6)       Awaiting trial on other charges
                                                                                                       If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                      Yes            If "Yes"
       pending case involving this same
       defendant                                               MAGISTRATE
                                                                                                  Has detainer
                                                                                                  been filed?         No
                                                                                                                                }    give date
                                                                                                                                     filed
                                                                CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                        }                                         DATE OF
                                                                                                  ARREST
                                                                                                                            Month/Day/Year


                                                                                                  Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form               DAVID L. ANDERSON
                                                                                                  DATE TRANSFERRED
                                                                                                  TO U.S. CUSTODY
                                                                                                                                          Month/Day/Year


                                 U.S. Attorney           Other U.S. Agency

Name of Assistant U.S.                                                                                 This report amends AO 257 previously submitted
Attorney (if assigned)                       Colin Sampson, AUSA
                                                        ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                NO PROCESS*                WARRANT                Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                       * Where defendant previously apprehended on complaint, no new summons or
                                                                                     warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                     Date/Time:                                 Before Judge:

        Comments:
